Citation Nr: 1232288	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969, including service in Vietnam from March 27, 1968 to July 26, 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection for PTSD.  

The Veteran testified before the undersigned at an August 2010 Travel Board hearing.  The hearing transcript is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disability.

In May 2011, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and the VA Secretary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current psychiatric disability, which developed as a result of stressful experiences during active duty service in Vietnam.  

The record reflects that the Veteran served in Vietnam between March 27, 1968 and July 26, 1968, and that he was diagnosed with PTSD, by a VA psychiatrist, due to what the examiner determined was sniper and mortar fire in Vietnam.  Thus, two elements of 38 U.S.C.A. § 3.304(f) have been satisfied.  

However, the Board finds that there is clear and convincing evidence of record, which shows that the stressor event or events relied upon by the September 2008 VA psychiatrist for his diagnosis of PTSD did not occur.  The Board also finds that the statements of the Veteran regarding the occurrence of attacks that underlie his PTSD diagnosis are unreliable and not credible when taken in context of the entire record.  The Board also finds that, notwithstanding the Veteran's statements and testimony, which the Board finds to be not credible, the evidence does not show that the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Finally, the Board finds that the Veteran's statements do not comport with the places, types, and circumstances of his service in Vietnam.  In this regard, the Veteran's DD-214 indicates that his military occupational specialty (MOS) during active duty was heavy equipment repairman, and as noted above, there is no evidence in his service record or on his DD-214 that he was awarded any medal indicating combat or a Combat Infantry Badge or other award indicating that he served in combat.  As such, the Board will not accept the Veteran's lay testimony as proof that the stressor event relied on by the VA psychiatrist for his PTSD diagnosis in fact occurred.  Accordingly, the Board finds that service connection for PTSD is not warranted.  

However, the Board notes that its analysis does not end here.  In this regard, the Board notes that during his September 2008 VA examination, the Veteran was also diagnosed with a depressive disorder, but the examiner did not offer an opinion as to the etiology of the disorder  See September 2008 VA examination report.  

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.

Therefore, the Board believes that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

The Board notes further that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5.  

The record does not reflect that the RO has adjudicated the Veteran's claim as one for service connection for any acquired psychiatric disability, in light of the current diagnosis of a depressive disorder made during the September 2008 VA examination.  See Clemons v. Shinseki, 23 Vet. App.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be given an examination to determine the etiology of all current psychiatric disorders.  If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  Thereafter, the RO or the AMC should re-adjudicate Veteran's claim as one for entitlement to service connection for any acquired psychiatric disability, to include PTSD.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a SSOC and should be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


